In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-13-00265-CV


                            IN RE KRISS CAMP, RELATOR

                               ORIGINAL PROCEEDING

                                     June 25, 2014

                            MEMORANDUM OPINION
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


      Relator, Kriss Camp, appearing pro se, has filed a motion for leave to file a

petition for writ of mandamus and a petition for writ of mandamus. In the petition he

seeks an order compelling respondent, the Honorable Don R. Emerson, judge of the

320th District Court of Potter County, to vacate a judgment in an underlying divorce

proceeding and grant relator a new trial. Chief among relator’s complaints seems to be

that Judge Emerson rendered a judgment declaring relator’s marriage void in

contradiction of this court’s mandate in Camp v. Camp.1 We will deny relator’s petition.




      1
        Camp v. Camp, No. 07-11-00282-CV, 2012 Tex. App. Lexis 6473 (Tex. App.—
Amarillo Aug. 3, 2012, no pet.) (mem. op.) (reversing and remanding case for new trial).
      The writ of mandamus will issue to correct a clear abuse of discretion or the

violation of a duty imposed by law when there is no adequate remedy available by

appeal. In re Prudential Ins. Co. of America, 148 S.W.3d 124, 135-36 (Tex. 2004) (orig.

proceeding). The relator must generally bring forward all that is necessary to establish

a claim for relief. See TEX. R. APP. P. 52.7; Dallas Morning News v. Fifth Court of

Appeals, 842 S.W.2d 655, 658 (Tex. 1992) (orig. proceeding). This includes providing

an adequate record to substantiate the allegations contained in the petition for writ of

mandamus. Dallas Morning News, 842 S.W.2d at 658; Walker v. Packer, 827 S.W.2d
833, 837 (Tex. 1992) (orig. proceeding). Absent a sufficient record, mandamus will not

issue. Id.


      None of relator’s factual allegations are supported by citation to evidence

included in the appendix or record.       TEX. R. APP. P. 52.3(g); 52.3(j) (required

certification). Indeed, the petition is not accompanied by anything even approximating a

proper appendix or record. TEX. R. APP. P. 52.3(k) (appendix); 52.7 (record). Further

we are not shown why the complaints relator raises were incapable of resolution by

appeal.      In this way, nothing shows how any action by Judge Emerson threatens

interference with our judgment in Camp v. Camp. Upjohn Co. v. Marshall, 843 S.W.2d
203, 204 (Tex. App.—Dallas 1992, orig. proceeding).


      We therefore must, and do, deny relator’s petition for writ of mandamus. His

request for leave to file a petition for writ of mandamus is dismissed as moot. See TEX.

R. APP. P. 52, Notes and Comments (“The requirement of a motion for leave in original

proceedings is repealed”); TEX. R. APP. P. 52.1; In re Bryant, No. 07-11-0052-CV, 2011



                                           2
Tex. App. Lexis 1421, at *5 n.4 (Tex. App.—Amarillo Feb. 25, 2011, orig. proceeding)

(per curiam, mem. op.).




                                             James T. Campbell
                                                 Justice




                                         3